DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on February 23, 2021 in which claims 1, 3-12, 14-17, 19-23 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground of rejections necessitate by the new IDS submitted by the applicant on 12/23/2020.

Allowable Subject Matter
4.	The indicated allowable subject matter is withdrawn in view of the new IDS submitted by the Applicant. Rejections based on the newly cited reference(s) from the IDS follow.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-5, 12, 14, 15, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panov (US 2019/0128192 A1).
In regard to claim 1, Panov discloses a control system (100 in Fig. 1) for detecting a sensor state (see at least [0060]), the control system comprising:
a sensor (see at least [0060]); and
one or more computing devices (115 in Fig. 1) communicatively coupled with the sensor and having one or more memory devices (see at least [0060]) and one or more processing devices, the one or more memory devices storing computer-readable instructions that can be executed by the one or more processing devices to perform operations, in performing the operations, the one or more processing devices are configured to:
receive, from the sensor, a signal (117 in Fig. 1) indicative of a sensed parameter;
 determine a variance σj of the signal based at least in part on the received signal (see at least [0077]);
 determine the sensor state of the sensor by comparing the determined variance of the signal with an expected variance of the signal (see at least [0077]); and
generate a control action in response to the determined sensor state (see at least [0063], [0077]) and wherein the control system is operable to control a machine, and wherein the sensor state is one of an unresponsive state and a responsive state (see at least 216 and 211 in [0093], [0094; see also 316, 308, 311 in [0098] and Fig. 3), and wherein when the sensor state is determined as being in the unresponsive state, in generating the control action the one or more processing

discard the received signal (see at least 216 and 211 in [0093], [0094; see also 316, 308, 311 in [0098] and Fig. 3) and control the machine based at least in part on a secondary control input instead of the signal determined to be unresponsive (see at least 216 and 211 in [0093], [0094; see also 316, 308, 311 in [0098] and Fig. 3).

In regard to claim 3, Panov discloses wherein the sensor is a first sensor, and wherein the secondary control input is one of a second signal received from a second sensor and a sensor model(see at least 216 and 211 in [0093], [0094; see also 316, 308, 311 in [0098] and Fig. 3).

In regard to claim 4, Panov discloses wherein the one or more processing devices are configured to:
receive one or more signals indicative of sensed parameters; determine, by a sensor model of the one or more computing devices, the expected variance of the signal based at least in part on the received one or more signals indicative of the sensed parameters (see at least [0083], [0084]).

In regard to claim 5, Panov discloses wherein in determining the sensor state of the signal by comparing the determined variance of the signal with the expected variance of the signal, the one or more processing devices are configured to:

(see at least [0077]) ; and
determine whether the determined variance ratio exceeds a predefined threshold, and wherein  when the determined variance ratio exceeds the predefined threshold, then the received signal is classified as unresponsive and the sensor state is determined as being in the unresponsive state, and when the determined variance ratio does not exceed the predefined threshold, then the received signal is classified as not unresponsive and the sensor state is determined as being in the responsive state (see at least [0077]).

As of claims 12 and 15, they are method claims that recites substantially the same limitations as the system claims 1 and 5.   As such, claims 12 and 15 are rejected for substantially the same reasons given for claims 1 and 5 above and are incorporated herein.
In regard to claim 14, Panov discloses wherein, when the sensor state is determined as being the responsive state (see at least [0077], [0093], [0094], [0098] and Figs. 2 and 3), generating, by the one or more computing devices, the control action comprises:
controlling the machine based at least in part on the received signal (see at least [0077], [0093], [0094], [0098] and Figs. 2 and 3).

	In regard to claim 17, Panov discloses method for controlling a turbomachine (105 in Fig. 1, see [0060]), comprising:
(115 in Fig. 1), a signal (117 in Fig. 1);
 	determining, by the one or more computing devices, a variance  σj of the signal  based at least in part of the received signal (see at least [0077]);
 	determining, by the one or more computing devices (115 in Fig. 1), whether the signal is unresponsive by comparing the determined variance of the signal with an expected variance of the signal (see at least [0081]), and 
 	wherein determining whether the signal is unresponsive by comparing the determined variance of the signal with the expected variance of the signal comprises determining a variance ratio based at least in part on the determined variance of the signal and the expected variance of the signal (see at least [0077]) and 
 	determining whether the determined variance ratio exceeds a predefined threshold (see at least [0077]); and
 	generating, by the one or more computing devices, an output indicative of whether the received signal is unresponsive (see at least [0060] and Fig. 1), and wherein when the determined variance ratio exceeds the predefined threshold, the output generated by the one or more computing devices indicates that the received signal is unresponsive, and when the determined variance ratio does not exceed the predefined threshold, the output generated by the one or more computing devices indicates that the received signal is responsive (see at least [0077]).

 	In regard to claim 21, Panov discloses wherein the turbomachine is a gas turbine engine (see at least [0021]).

 	In regard to claim 22, Panov discloses wherein the machine is a gas turbine engine (see at least [0021]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panov (US 2019/0128192 A1).
	In regard to claim 6, 16 and 19,  Panov discloses determine a variance ratio based at least in part on the determined variance of the signal and the expected variance of the signal (see at least [0077]). 
 	While Panov does not specifically defined the variance ratio the same way the applicant defined it, the variance ratio of Panov achieved the same end result.


9.	Claim 7-11, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panov (US 2019/0128192 A1) in view of Ashsby et al. (EP 1452936 A1).
In regard to claims 7-11, Panov meets the limitations of claim 5 but does not particularly disclose wherein the predefined threshold is variable.

receive one or more inputs indicative of an operating state of the machine;
determine the operating state of the machine based at least in part on the received one or more inputs indicative of the operating state of the machine; and
adjust the predefined threshold based at least in part on the determined operating state of the machine.
wherein the operating state of the machine is associated with a health state of the machine.
wherein the machine is a gas turbine engine, and wherein the gas turbine engine is mounted to an aerial vehicle, and wherein the operating state of the gas turbine engine is associated with a flight state of the gas turbine engine.
wherein the operating condition of the gas turbine engine is at least one of a pressure and a temperature.
Ashsby et al., in the same field of endeavor, discloses wherein the predefined threshold is variable (see at least [0014]);
wherein the control system is operable to control a machine (see at least [0011], [0017]-[0019 and Fig. 2 and Fig. 4), and wherein the one or more processing devices are configured to:
receive one or more inputs indicative of an operating state of the machine (see at least [0011], [0017]-[0019 and Fig. 2 and Fig. 4);
(see at least [0011],[0017]-[0019 and Fig. 2 and Fig. 4); and
adjust the predefined threshold based at least in part on the determined operating state of the of the machine (see at least [0011], [0017]-[0019 and Fig. 2 and Fig. 4);
wherein the operating state of the machine is associated with a health state of the machine (see at least [0016] - [0019]);
wherein the machine is a gas turbine engine (10) (see at least [0009 and Fig. 1), and wherein the gas turbine engine is mounted to an aerial vehicle (aircraft [0002]), and wherein the operating state of the gas turbine engine is associated with a flight state of the gas turbine engine (which is obvious in the technical field of monitoring aircraft turbine);
wherein the operating condition of the gas turbine engine is at least one of a pressure and a temperature (see at least [0021 and Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Panov with the disclosure of Ashsby et al. because such modification would provide highly reliable detection, inexpensively.

 	In regard to claim 20, Ashsby et al. discloses wherein the predefined threshold is variable based at least in part on an operating state of the turbomachine (see at least [0011], [0017], [0014] and Fig. 2).


In regard to claim 23, Ashsby et al. discloses herein the one or more processing devices are configured to:
receive an input indicating a commanded power of the machine, and wherein the sensor model of the one or more computing devices determines the expected variance of the signal based at least in part on the received one or more signals indicative of the sensed parameters and the input indicating the commanded power of the machine (see at least [0011], [0016]-[0018] and Fig. 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Panov with the disclosure of Ashsby et al. because such modification would provide highly reliable detection, inexpensively.

Conclusion
9	.Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/03/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661